DETAILED ACTION
This office action is in response to Applicant’s Arguments/Remarks dated 22 October 2020 concerning application 15/324,233 filed on 05 January 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s amendments to the claims (pp. 2-6) and arguments (pp. 7-14), filed on 22 October 2020, with respect to the rejections of claims 1, 8, 11-13, 15, 18-20, 22, and 24-26 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 

Status of Claims
Claims 1, 2, 5, 8, 11 -13, 15, 18-20, 22, 24-26, 28-30, 38, 61, and 67 are pending; claim 1 has been amended; claims 2, 5, 28-30, 38, and 61 remain withdrawn; claims 3, 4, 6, 7, 9, 10, 14, 16, 17, 21, 23, 27, 31 -37, 39-60, and 62-66 remain 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Bryan Smith on 10 December 2020.
The application has been amended as follows: 
In the Claims, please cancel the claims listed below as indicated. 
2.	(Cancelled)
5. 	(Cancelled)
28. 	(Cancelled)
29. 	(Cancelled)
30. 	(Cancelled)
38. 	(Cancelled)
61. 	(Cancelled)

Allowable Subject Matter
Claims 1, 8, 11-13, 15, 18-20, 22, 24-26, and 67 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest a real-time MRI-based imaging system for tracking a container containing two fluids as it traverses a subject’s gastrointestinal tract, wherein the two fluids contain 1H and the method forms first and second magnetic resonance images which are coincident and used to form a composite image which reveals the location of the container within the subject’s GI tract.  
The inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792